1                                                                                JUN 21 2021
2
3
 4
 5
 6
 7
 8
9
                            UNITED STATES DISTRICT COURT
10
                         SOUTHERN DISTRICT OF CALIFORNIA
11
12    UNITED STATES OF AMERICA,                  Case No.: 20-CR-03427-TWR
13                 Plaintiff,
                                                 ORDER GRANTING THE UNITED
14                                               STATES' MOTION TO DISMISS THE
            V.                                   INDICTMENT WITHOUT PREJUDICE
15                                               AS TO DEFENDANT EDUARDO
      EDUARDO ZAPIEN-CURIEL (1 ),                ZAPIEN-CURIEL AND JUDGMENT
16                                               THEREON
17                 Defendant.
18
19
           This matter comes before the Court upon the application of the United States of
20
     America to dismiss without prejudice the Indictment in this case as to Defendant
21
     Eduardo ZAPIEN-Curiel under Rule 48(a) of the Federal Rules of Criminal Procedure.
22
     For reasons stated in the motion, the court finds that the interests of justice and judicial
23
     economy are served by granting the requested dismissal.
24
     II
25
     II
26
     II
27
     II
28
 1       WHEREFORE, IT IS HEREBY ORDERED that the Government's application
 2 to dismiss without prejudice the Indictment as to Defendant ZAPIEN-Curiel 1s
3 GRANTED.
 4

 5 DATED:      f>\2-\)2,
 6                                   HON. TODD W. ROBINSON
                                     UNITED STATES DISTRICT JUDGE
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                         2
